DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
(1) “A first fluid flow apparatus that allows a first fluid to flow therethrough wherein the first fluid is cooled by the first refrigerator unit” (in claim 1); and
(2) “A second fluid flow apparatus that allows a second fluid to flow therethrough wherein the second fluid is cooled by the second refrigerator unit” (in claim 1).
The aforementioned limitations meet the three-prong test outlined by § 112(f), as follows: (A) the terms “first fluid flow apparatus” and “second fluid flow apparatus” are non-structural terms or generic placeholders that have no specific structural meaning; (B) the aforementioned generic placeholders are modified by functional language (i.e. by the phrase “that allows”); and (C) the generic placeholders are not modified by sufficient structures, materials, or acts for performing the claimed functions, since the functional language simply states that fluid flows therethrough, but without specifying what structure allows for said fluid flow.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
(1) The first fluid flow apparatus includes at least one of a fluid channel (21), a pump (22) and a heat exchanger (204).1
(2) The second fluid flow apparatus includes at least one of a fluid channel (61), a pump (62), and a heat exchanger (44).2
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conversely, it should be noted that the recitation of “a valve unit that is configured to […]” in claim 1 does not invoke 35 U.S.C. 112(f), because it does not meet the three-prong test outlined therein. In essence, the term “valve” is not a generic placeholder or a non-structural term, since one of ordinary skill in the art would recognize the term as a structure for selectively allowing, metering, and/or bypassing a fluid within a system, wherein valve(s) include(s) a broad class of structures that are well-known in the art.




Allowable Subject Matter and Reasons for Allowance
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as recited in at least claim 1. The closest prior art references are: A) Choi et al. (US 20120186284 A1), B) Hatakeyama et al. (US 20170021698 A1), and C) Asari et al. (US 20140013790 A1).
As per Choi et al. (herein Choi), the prior art teaches a first refrigerator unit that includes a high-temperature refrigerator (1), a medium-temperature refrigerator (2), and a low-temperature refrigerator (3) that are cascaded in series with each other. The evaporator (14) of the high-temperature refrigerator (1) is connected to the condenser (24) of the medium-temperature refrigerator (2), and a branched second evaporator (52) of the medium-temperature refrigerator (2) is connected to a heat exchanger (53) of the low-temperature refrigerator (3). However, Choi fails to teach all the structures of claim 1. For instance, Choi fails to teach a second refrigerator unit, a first fluid flow apparatus that is associated with the first refrigerator unit (comprised by 1, 2 and 3), a second fluid flow apparatus that is associated with the missing second refrigerator unit, and a valve unit, as claimed. Moreover, although the medium-temperature refrigerator (2) teaches the branch with a second evaporator (52) that is connected to a heat exchanger (53) of the low-temperature refrigerator (3), it should be noted that said heat exchanger (53) is not a low-temperature evaporator as required by the claim. Rather, the low-temperature evaporator (3) is located on the downstream side of the heat exchanger (53). It should also be noted that the first evaporator (22) of the medium-temperature refrigerator (2) is being used to cool a compartment that holds food (see paragraph 39), wherein there is no first fluid apparatus associated therewith to provide cooling to a fluid, as claimed. Furthermore, there are no other prior art teachings that would supplement the teachings of Choi to arrive at the claimed invention. Assuming arguendo, 22) of the medium-temperature circuit (2), while including a second fluid flow apparatus that is separate from the first fluid flow apparatus. The missing second fluid flow apparatus would also have to be coupled to a second refrigerator unit that is separate from the first refrigerator unit (comprised by 1, 2 and 3). Said hypothetical modifications would render Choi inoperable for its intended purpose, since they would not allow Choi to refrigerate food as intended. Therefore, since a preponderance of evidence fails to anticipate the claimed invention or even support a prima facie case of obviousness, the claim(s) is/are considered allowable over the prior art of record.
As per Hatakeyama et al. (herein Hatakeyama), the prior art teaches three cooling circuits arranged in a cascaded series with each other (see figure 1). In essence, Hatakeyama teaches a first refrigeration unit that includes a high-temperature water circuit (4’), a medium-temperature refrigerant circuit (2), and a low-temperature water circuit (3’). However, the prior art does not teach all of the structural limitations of claim 1. For instance, the prior art fails to teach a first fluid flow apparatus that is associated with the first refrigeration unit, a second fluid flow apparatus that is associated with a second refrigerator unit, and a valve unit as claimed. The prior art also fails to teach that a branch passage (e.g. passage for 24 and 26) of the medium-temperature refrigerant circuit (2) is coupled to a first fluid flow apparatus as claimed. Moreover, it should be noted that the high-temperature and low-temperature circuits use water as a coolant, and therefore, lack the claimed structural features of the compressor and the expansion valves which would involve a refrigerant, instead. There are no further prior art teachings that would supplement the teachings of Hatakeyama to arrive at the claimed invention. Likewise, assuming arguendo, one of ordinary water circuits to instead be refrigerant circuits,  and would also require adding a first fluid flow apparatus to the medium-temperature circuit, while including a second fluid flow apparatus that is separate from the first fluid flow apparatus. The missing second fluid flow apparatus would also have to be coupled to a second refrigerator unit that is separate from the first refrigerator unit (comprised by 4’, 2 and 3’). Additionally, in Hatakeyama, the branch (passage for 24 and 26) of the medium-temperature circuit (2) is being used to provide air conditioning to a vehicle, and therefore, any modifications to said structure to include a fluid flow apparatus would render it inoperable for its intended purpose. Therefore, since a preponderance of evidence fails to anticipate the claimed invention or even support a prima facie case of obviousness, the claim(s) is/are considered allowable over the prior art of record.
As per Asari et al. (herein Asari), the prior art teaches multiple refrigerator units (two 101 circuits and two 102 circuits; see figure 5). However, Asari does not teach all of the structural limitations of claim 1. For instance, Asari does not teach the first and second fluid flow apparatuses, nor the valve unit. Asari also fails to teach the structural configuration of the refrigerator units such that a single refrigerator unit has a high-temperature circuit, a medium-temperature circuit, and a low-temperature circuit arranged in a cascaded series relative to each other, wherein the evaporator of a high-temperature circuit forms the condenser of the medium-temperature circuit, and a second evaporator of a branch channel of the medium-temperature circuit forms the condenser of the low-temperature circuit. At best, Asari only teaches a first cascaded circuit with only two refrigerator units (e.g. a leftmost 101 cascaded with a leftmost 102), and a second cascaded circuit also with only two refrigerator units (e.g. a rightmost 101 cascaded with a rightmost 102). Moreover, it should be noted that Asari only teaches a single fluid flow apparatus (103) which couples both the cascaded refrigerator units, as opposed to having two fluid flow apparatuses that respectively couple said units (see figure 5). There are no further prior art teachings that would supplement the teachings of Asari to arrive at the claimed invention. Likewise, assuming arguendo, one of ordinary skill in the art would recognize that any modifications to Asari to arrive at the claimed invention would require modifying Asari in a manner that would render Asari inoperable for its intended purpose, since it would require adding three refrigerators in series, plus including a second fluid flow apparatus that is separate from the first fluid flow apparatus. The second fluid flow apparatus would have to be coupled to a second refrigerator unit, and the first fluid flow apparatus would have to be coupled to a first evaporator of the medium-temperature refrigerator unit, while a branched second evaporator of said medium-temperature refrigerator unit is coupled to a low-temperature refrigerator unit. Therefore, since a preponderance of evidence fails to anticipate the claimed invention or even support a prima facie case of obviousness, the claim(s) is/are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Burr on March 12, 2021.
The application has been amended as follows: 
	In Claim 3:

(1) the recitation of “by mans of” in the second to last line of the claim is amended to recite --by means of--, instead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/MIGUEL A DIAZ/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 70 of the specification as filed.
        2 See paragraph 72, Id.